Citation Nr: 1211847	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-29-807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract.
 
2.  Entitlement to an effective date prior to October 8, 1992 for service connection for paranoid type schizophrenia with post traumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his son
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The Veteran had active military service September 1951 to August 1952. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2005 and June 2008 by the VA Regional Office (RO) in St. Petersburg, Florida. 
 
In December 2007, the Board remanded the issue of entitlement to an earlier effective date for the grant of service connection for schizophrenia for further development.
 
In July 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 
 
The issue of entitlement to an earlier effective date for the grant of service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  A March 2006 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract.  The Veteran did not perfect a timely appeal. 
 
2.  The evidence added to the record since the March 2006 decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract, and does not raise a reasonable possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  The March 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
2.  New and material evidence has not been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 3.159 (2011) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2008, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claim.  The Veteran was notified of the evidence necessary to establish entitlement to compensation under 38 U.S.C.A. § 1151, and he was advised that this claim had previously been denied.  The letter explained the definition of new and material evidence and of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also notified the Veteran of his and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns disability evaluations and effective dates. 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains service personnel records, service treatment records, VA medical records, and private medical treatment records.  The Veteran was afforded the opportunity to testify at a hearing and he availed himself of the same.  
 
Legal criteria and Analysis
 
In March 2006, VA denied entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract.  Entitlement for compensation under 38 U.S.C.A. § 1151 was denied because the it was determined that the disability worsened as a result of the natural progression of the disorder and not due to VA medical treatment, compensated work therapy program or educational services.  The Veteran was informed of the decision in March 2006.  The Veteran did not appeal the decision.  Hence, the March 2006 rating decision is final.  38 U.S.C.A. § 7105. 
 
In November 2007, the Veteran requested to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992). 
 
The Board will consider whether new and material evidence has been received since the final March 2006 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (the evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis). 
 
Relevant evidence at the time of the March 2006 decision included the Veteran's statements, VA treatment records and a January 2006 VA examination. 
 
VA outpatient treatment records show that the Veteran had been diagnosed with an epiretinal membrane of the right eye in November 2001 and he had a history of poor right eye vision.  Records also show he had a right eye cataract.  The Veteran agreed to undergo a right eye epiretinal membrane peel with a pars plana vitrectomy.  This later had complications including a retinal tear, further loss of vision in the right eye and a bigger cataract.  
 
The January 2006 VA examination report notes that the examiner found that the post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract were consistent with sequelae of surgeries and repair of retinal detachments.  In essence, the VA examiner found no negligence on the VA's part.  
 
Evidence received since the March 2006 final decision includes duplicate copies of VA medical records, additional VA records showing continued treatment for reduced vision in the right eye and cataracts, and additional statements from the Veteran including his testimony at the July 2011 Travel Board hearing. 
 
At the July 2011 hearing, the Veteran testified that he has poor vision in the right eye that prevents him from doing some activities of daily living.  He testified that his vision has worsened since the surgery.  Significantly, he admitted that no doctor had told him that his poor vision, cataract and/or the retinal detachment were due to any negligence on the VA's part during treatment.   
 
To the extent evidence received since May 2006 was not previously considered, and is not cumulative or redundant, it is new.  The record, however, previously showed that the Veteran had a retinal detachment, reduced vision and a bigger cataract as a result of the epiretinal membrane peal with a pars plana vitrectomy in the right eye.  Thus, the newly submitted evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Moreover, at the time of the March 2006 rating decision there was a VA medical opinion stating that the retinal detachment, reduced vision and cataract were normal sequelae of the surgery.  The Veteran has not introduced any new evidence which would refute the January 2006 VA examiner's opinion.  In fact, he testified at the Travel Board hearing that no doctor had told him that his current disorder was a result of negligence on VA's part.  Therefore, the newly introduced evidence does not raise a reasonable possibility that complications from a right eye epiretinal membrane peel with a pars plana vitrectomy were unforeseen, unexpected or the result of VA negligence.  Thus, the claim is not reopened. 
 
Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 
 

ORDER
 
New and material evidence not having been received, the application to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post operative residuals of an epiretinal membrane peel vitrectomy and subsequent retinal detachment with decreased vision and development of secondary cataract is denied. 
 
 

REMAND
 
The Veteran seeks entitlement to an effective date earlier than October 8, 1992 for the grant of service connection for paranoid type schizophrenia with posttraumatic stress disorder.  
 
By way of history the Board notes that in a remand of December 2007, the Board noted that the Veteran had alleged clear and unmistakable error (CUE) at various points during this appeal.  It was noted that the appellant appeared to have alleged CUE in all the VA adjudications prior to October 8, 1992.  The Board ordered the RO to request that the Veteran clarify his CUE claim and to adjudicate the issue accordingly as the claim asserting CUE was inextricably intertwined with the claim asserting entitlement to an earlier effective date
 
In a letter of February 2008, the RO requested that the Veteran clarify his CUE claim and informed him that a failure to reply would be construed as a withdrawal of the CUE claim.  In a February 2008 statement, the Veteran stated that he was alleging CUE in the July 1953 decision.  In a letter of March 2009, the RO informed the Veteran that they had previously adjudicated the CUE claim regarding the July 1953 rating decision and that the decision could not be revisited.  They further informed him that his CUE claim was now closed.
 
Subsequent to the March 2009 letter, the Veteran has submitted various statements and letters arguing CUE in the decisions prior to January 2005.  Specifically, in submissions received in April 2009, the Veteran argued that CUE had been committed since 1952.  Moreover, at the July 2011 hearing before the undersigned the Veteran specifically stated that he was claiming CUE in the March 2005 rating decision regarding the effective date assigned, CUE in the December 1968 rating decision denying service connection for schizophrenia and CUE in the July 1953 rating decision.  
 
The Board finds that the Veteran has clarified the decisions he is alleging were clearly and unmistakably erroneous.  As stated at the July 2011 hearing, the appellant believes there was CUE in the January 2005 rating decision with the assignment of the earlier effective date, the July 1953 rating decision and the December 1968 rating decision.  Although the RO in its March 2006 statement of the case addressed the question of CUE, its analysis was limited to the rating decisions of July 1953 and December 1968.  The CUE claim regarding the January 2005 rating decision has not been addressed.   
 
Therefore, there is a pending CUE claim regarding specific the January 2005 rating decision which needs to be addressed by the RO.  It would be premature and prejudicial to consider the earlier effective date claim on appeal prior to adjudication of these CUE claims. 
 
The United States Court of Appeal for Veterans Claims (Court) has held that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Court has also held that once a CUE decision becomes final, either because a Board or RO decision was not timely appealed or because the Court rendered a decision on the issue in that case, that particular claim of CUE is res judicata and may not be raised again.  Russell v. Principi, 3 Vet. App. 310, 315 (1992).  Therefore, the Board finds the issue of CUE is inextricably intertwined with the issue of earlier effective date currently on appeal and the case must be remanded to the AOJ for additional development, to include the adjudication of the CUE claim prior to issuing a decision on the pending claim. 
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The RO must adjudicate the Veteran's claim of CUE in the rating decision of January 2005 in accordance with the allegations made by the Veteran in statements and during the July 2011 Travel Board hearing.  
 
2.  If the CUE claim is denied, the RO must provide the Veteran with notice of his appellate rights.  Upon receipt of any timely notice of disagreement the RO should furnish the Veteran and his representative a statement of the case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision.  If and only if the Veteran thereafter files a timely substantive appeal concerning the CUE issue, the RO should certify the issue for appellate review.  If the Veteran does not complete a timely appeal regarding the CUE issue, the RO should return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order. 
 
3.  If the CUE claim is granted, the RO should then readjudicate the earlier effective date claim.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


